           Case 9:20-cr-00042-DLC Document 7 Filed 09/23/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                   CR 20-42-M-DLC

                         Plaintiff,

             vs.                             ORDER TO ISSUE WARRANT

 SAMUEL ALLEN NALDRETT,

                         Defendant.



      Based upon the United States’ motion, and good cause appearing in support

thereof,

      IT IS HEREBY ORDERED that the summons directing Samuel Allen

Naldrett to appear for arraignment on September 28, 2020, at 1:30 p.m. is

QUASHED and the arraignment is VACATED.

      IT IS FURTHER ORDERED that the Clerk of Court issue an arrest warrant

for Samuel Allen Naldrett.

              DATED this 23rd day of September, 2020.

                                      ____________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge


                                        1
